DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 	Claims 15-28 are pending and being examined.

Terminal Disclaimer
The terminal disclaimer filed on 10/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/252,929 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The previous rejections of Claims 15-28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17-31 of copending 
The previous rejections of  Claim(s) 15, and 17-28, under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,447,644 to Aitkens et al. (hereinafter Aitkens) are withdrawn in light of the Applicant’s arguments and amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claims 15, 20, and 25, recites "Mw" for the polyol composition. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Mw” in claims 15, 29 and 25 is used by the claim to mean “Mw= 1000 mg/g x [(zx56.106 g/mol)/(OHN [mg/g])], wherein z=2” while the accepted meaning is “weight average molecular weight.” The term is indefinite because the specification does not clearly redefine the term.
In this case, it is unclear what is intended by "Mw" since polymers have molecular weights known in the art as “weight” average molecular weight (Mw) or “number” average molecular weight (Mn). The above Mw abbreviation is unclear based on the instant specification because the Applicant has only defined the Mw as Mw= 1000 mg/g *[(z*56/106 g/mol)/OHN [mg/g])], but does not clarify if this calculation is based upon weight average or number average molecular weight. 
It is also unclear what “OHN” represents. In the art, hydroxyl value/number is known to be calculated and based upon either “weight” or “number” average molecular weights, which further causes confusion as to what “type” of average molecular the weight the equation is calculating. This is further evident by the Applicant’s arguments filed 10/12/2021, which state that the equation is to calculate number average, but uses the term “Mw” instead.
It seems, according to the Applicant’s arguments that the molecular weight be interpreted broadly. It is suggested the term “Mw” be deleted from the claim.
For examination purposes, the term "Mw” will be interpreted broadly as any type of molecular weight for the polymer.

Claims 15 and 25 also recite “wherein polyol (P1) is prepared by reacting aromatic polyesters which have a higher molecular weight than the blocks (B1) present in the polyol s, plural, is the same polyester as the “at least one aromatic polyester block (B1)”. It is also unclear if the higher molecular weight aromatic polyesters are different and/or in addition to the (B1) aromatic polyester block, such as PET of higher weight reacted with PET a lower weight.

Claims 16-19, 22-24, 26 and 28 are dependent claims which fail to alleviate the issues cited above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 15, 17-21, and 23-28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0171767 A1 to Pohlmann et al. (hereinafter Pohlmann).
Regarding claims 15, 17-21, and 23-28, Pohlmann teaches a thermoplastic polyurethane obtained by reacting: (i) a reaction product of a (b1) polyesterdiol and (c) a diol; (ii) with polyetherdiols and/or polyesterdiols, and if further required, (c) diols; and with (a) an isocyanate (para 19-23). Specifically, the above reaction product is obtained by reaction polybutylene terephthalate (PBT) with a high molecular weight of 16800, with butanediol to form a degraded polymer having a number average molecular weight of 2200 (See Table 3, Example 4, para 68-81). The above degraded polymer qualifies as the claimed polyol (p1) with the claimed molecular weight cited in claims 15, 20, and 25. The above PBT meets the claimed 
Pohlmann further reaches the above reaction product can further be reacted with a (c) diol (para 22) such as butanediol (para 30), which is also in the barrel as unreacted in from the reaction product in step (i) and further reacted in the next barrel, (See Table 3, para 79-81), and meets the chain extender cited in claim 21.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 15-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,186,257 A to Blahak et al. (hereinafter Blahak).
Regarding claims 15-18, 20, and 23-28, Blahak teaches a polyurethane obtained by reacting a polyisocyanate, polyhydroxyl compounds, and low molecular weight chain-
Blahak further teaches the above polyhydroxyl compound (i.e. the above copolyester polyether diol (4a)) can also have a molecular weight of 500-25,000 (col 2, ln 8-10), wherein the starting materials such as polyesters have a molecular weight of which overlaps and meets the claimed range cited in claims 1, and 20. 

In regard to the polyol (P1) prepared by “reacting aromatic polyesters which have a higher molecular weight than the blocks (B1) present of the polyol (P1).” This is a product by process claim. Here, Blahak teaches each and every component of the composition such as the polyol having the claimed wt% of PBT aromatic polyester block with an overlapping molecular weight range.  Thus the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).



Regarding claims 21, as cited above and incorporated herein, Blahak teaches claim 15. Blahak further teaches the low molecular weight chain lengthening agent is ethylene glycol (col 11, ln 32), which has a molecular weight of 62.1 g/mol, which meets the claimed range cited in claim 21.

Regarding claims 23, as cited above and incorporated herein, Blahak teaches claim 15. Blahak further teaches 1 mol of the segmented copolyester diol is used with 1 mol of the polybutylene terephthalate diol, (Example 14), which is a 1:1 ratio and meets claim 22.

Response to Arguments
Applicant's argument filed 11/10/2021 have been fully considered but they are not persuasive.
On page 5-6, the Applicant argues that the term “Mw” is clear based upon the specification. This is not persuasive as cited above since the equation the specification uses does not define “OHN.”
On page 8-9, the Applicant argues that Blahak does not teach the “reacting aromatic polyesters which have a higher molecular weight than the blocks (B1) present of the polyol (P1).” This is not persuasive because this is a product by process claim. Here, Blahak teaches 
The Applicant also argues that Blahak does not teach the molecular weight because in Example 1, the aromatic polyester block polymer is a random block polymer with a higher molecular weight.  This is not persuasive because the Example 1 of Blahak is merely a preferred embodiment and does not teach away from the claimed molecular weight.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
In this case, Blahak further teaches that the polyhydroxyl compounds can have a molecular weight from 500-25,000m (col 2, ln 8-10), which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.